t c memo united_states tax_court charles a dennis and alison m dennis petitioners v commissioner of internal revenue respondent docket no filed date charles a dennis pro_se horace crump for respondent memorandum findings_of_fact and opinion körner judge respondent determined deficiencies in additions to and penalties on petitioners' federal income taxes as follows additions to tax penalty year deficiency sec_6651 sec_6653 sec_6662 dollar_figure dollar_figure dollar_figure -- big_number big_number -- dollar_figure big_number big_number -- big_number big_number big_number -- big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted a trial was held on date at trial petitioner references to petitioner in the singular are to charles a dennis testified on his own behalf no other witnesses were called petitioners conceded that they failed to timely file their income_tax returns for the years in issue they are accordingly liable for the additions to tax under sec_6651 for those years there remain six issues to decide they are as follows whether petitioners are entitled for the taxable_year to a dollar_figure deduction for bank fees incurred on an account which produced dollar_figure of interest_income petitioners are not so entitled whether petitioners must include dollar_figure in income for the tax_year petitioners must include that amount in income for petitioner concedes on brief that the dollar_figure interest was improperly excluded from his income on his return whether petitioners overstated their commission expense on schedule c of their return by dollar_figure we hold that they did whether amounts received by petitioner during the through tax years are advance commissions includable in income in those years or loan proceeds we hold that the amounts received were loan proceeds whether petitioners are liable for additional self- employment_tax due on the increase in petitioners' nonemployee compensation_for tax years through we hold that petitioners are liable for self-employment_tax on a dollar_figure increase of petitioners' nonemployee income for whether petitioners were negligent or intentionally disregarded the rules or regulations in filing their tax returns for the years in issue and are liable for the additions to tax under sec_6653 for and penalties under sec_6662 for through we hold that the additions to tax or penalties do apply to the deficiencies as determined herein petitioners resided in prattville alabama at the time they filed their petition in this case which was date respondent sent a notice_of_deficiency for the through tax years on date findings_of_fact bank fees petitioners failed to include dollar_figure of interest_income earned from their bank account on their income_tax return there was no evidence presented as to whether the bank account was personal or business at the time of filing of their return petitioners reasoned that because they incurred dollar_figure of bank fees in obtaining such interest they could net the two and exclude the income and not claim the deduction petitioners conceded that the interest was properly includable in income for the tax_year but claim that they are entitled to a dollar_figure deduction as an ordinary and necessary trade_or_business expense for the taxable_year unreported income during petitioner purchased from doug priester insurance policies on himself his wife and his children doug priester issued a form_1099 to the internal_revenue_service and allegedly to petitioners indicating that petitioners had received dollar_figure as gross_income in the form of a discount on insurance sold to them respondent determined in the notice_of_deficiency that petitioners failed to report the dollar_figure in gross_income for the tax_year petitioner argues that he did not receive a copy of form_1099 that he was not in the position to have performed services for doug priester for which payments may have been made and that he received no money from doug priester while he denies that he received a dollar_figure discount he acknowledges that he may have received a discount but he does not know the size of it petitioner did not put into evidence the insurance policies evidence as to his basis in such policies the cost or the fair_market_value of such policies commission expense respondent determined that petitioners overstated the commission expense shown on schedule c of their federal_income_tax return by dollar_figure petitioner testified that he presented respondent with substantiation of the dollar_figure deduction no such substantiation was introduced into evidence at trial advance commissions petitioner was an insurance sales agent for american service underwriters inc american for the years through petitioner was paid advance insurance sales commissions in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the and tax years respectively under petitioner's contract with american he would receive a monthly draw against his future commission income petitioner signed a note dated date which made him personally liable on the advance commissions payable on demand regarding such personal liability the contract with american provided indebtedness any and all indebtedness of any kind or nature owed by petitioner to american shall be and serve as a first lien on any commissions due or to become due said petitioner american has the right and may at any time elect to withhold or offset against all accrued commissions any debt due from petitioner arising from all transactions under this or any previous contract any debit balance that has not paid itself off within_12_months after the termination of this contract will be due and payable as described in b below and no additional bonus commissions will be due and payable to petitioner under this contract b any refunds or indebtedness owed by petitioner arising under this contract or arising in any other matter less accrued commissions due petitioner shall be due and payable within thirty days after written demand by american petitioner had complete dominion and control_over the advance commissions other than an obligation to make repayment and did not include in income any amount received as an advance commission the advance commissions were recorded in an advance commissions account the advance commissions account was offset or reduced by the amount of actual commissions later earned by petitioner the advances were charged a percent- administrative fee each month in the event that there were a debit balance at the end of months after the termination of the relationship between petitioner and american such balance would be due and payable on demand petitioner received a termination letter from american on date at that time there was a debit balance in the advance commissions account of approximately dollar_figure this balance had been eliminated by the time of trial and american never demanded payment from petitioner petitioner alleged that demand was never made because his payments on the balance were current the debit balance was paid_by later commissions earned year not shown because such later commissions covered the payment due on the loans petitioner was never required to make an out-of- pocket payment on the debit balance self-employment_tax respondent determined that due to the increase in petitioner's nonemployee compensation_for the tax years through petitioners were liable for increased self- employment_tax under sec_1401 petitioner asserts that he did not receive the income in question because the amounts received constituted loan proceeds and therefore there is no self-employment_tax due additions to tax petitioners neither requested nor received extensions of time from the internal_revenue_service to file their returns petitioners did not timely file their returns for the years at issue and they do not deny that such returns were not timely filed opinion generally petitioners have the burden of proving that the determinations made by respondent in the notice_of_deficiency are erroneous rule a 290_us_111 bank fees petitioners have conceded that dollar_figure should have been reported as interest_income in earned on a bank account they claim that they are entitled to a deduction of dollar_figure the amount of bank fees incurred in maintaining the account either as an ordinary and necessary trade_or_business expense under sec_162 or as an ordinary_and_necessary_expense incurred for the production_of_income deductible under sec_212 the general_rule is that bank fees are deductible only if the bank account on which the fees were incurred was used for business purposes 75_tc_334 the only evidence that the account was used for business purposes is petitioners' testimony at trial petitioner failed to offer into evidence any records that would show that this account was not used for personal purposes petitioners are accordingly not entitled to any deduction for the bank charges unreported income respondent determined that petitioners received income in the form of discounted insurance premiums from doug priester in petitioner testified at trial that he performed no services for doug priester and that he did not receive a form 1099--or cash--from priester petitioner did purchase insurance from priester but offered nothing into evidence on this issue that would rebut the determination that he received a discount that constituted income on brief petitioner asserts that respondent has not carried the burden of proving the accuracy of the disputed form_1099 for support he cites sec_6201 which provides d required reasonable verification of information returns --in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return petitioner claims that he has fully cooperated with respondent by granting access to all records and information for the tax years in question and therefore urges that respondent has failed to carry the burden of proving the accuracy of the disputed form_1099 the notice_of_deficiency in this case is dated date the petition is dated date sec_6201 amended by sec taxpayer_bill_of_rights ii publaw_104_168 110_stat_1452 is effective as of date the trial was held on date assuming arguendo that sec_6201 is applicable in this case it provides that if the taxpayer in a court_proceeding asserts a reasonable dispute with respect to income reported on an information_return and fully cooperates with respondent then respondent shall have the burden of producing reasonable and probative information in addition to the information_return see hardy v commissioner tcmemo_1997_97 the income in question in this case was earned from doug priester in the form of a discount petitioner testified on cross-examination that his only relationship with doug priester was to buy insurance from him petitioner denied that the discount received from mr priester was dollar_figure but then admitted that he did not know the exact size of the discount a tacit admission that there was a discount petitioner has not substantiated the size of the discount but testified that he would have done so had he received a form_1099 from priester petitioner as the purchaser of the insurance presumably had within his control evidence concerning the insurance policies such as the policies themselves the price paid for them and their fair_market_value petitioner failed to introduce such evidence or offer an explanation as to why he could not produce it cf schaeffer v commissioner tcmemo_1994_206 where the taxpayers failed to furnish any records or other information concerning unreported income in question failed to show that the third-party information respondent used was unreliable or inaccurate and did not deny that they received the income in question this court held that the taxpayers failed to show that the notice_of_deficiency was arbitrary which petitioner does not argue and the record does not support that any discount received was a purchase discount would have caused a shift in the burden of going forward with the evidence sec_6201 requires petitioner to show that he fully cooperated with respondent and to make a reasonable dispute petitioner did not deny that he received the income at issue rather he stated that he performed no services for and received no cash from priester even if these statements were true they would not disprove receipt of the income in question such income being in the form of a discount petitioner tacitly admitted to receiving a discount this does not constitute a reasonable dispute furthermore the record contains no evidence other than petitioner's testimony which casts doubt on petitioner's statement on brief that he fully cooperated with respondent see schaeffer v commissioner tcmemo_1994_206 because petitioner has failed to show a reasonable dispute as to the income in question and has failed to fully cooperate with respondent the burden of going forward and producing reasonable and probative information concerning the deficiency beyond the information_return has not shifted to respondent as to the ultimate burden_of_proof in light of the complete lack of evidence beyond petitioner's testimony we conclude that petitioner also has not met his burden of proving that he failed to receive the income in question in see 91_tc_969 83_tc_309 n petersen v commissioner tcmemo_1995_212 affd without published opinion 85_f3d_624 5th cir commission expense in the notice_of_deficiency respondent disallowed dollar_figure of commission expenses claimed by petitioners on schedule c of their returns petitioner testified that he presented substantiation to respondent at some point yet failed to introduce any such substantiation for this court to review generally petitioners have the burden of proving that the determinations made by respondent in the notice_of_deficiency are erroneous rule a 290_us_111 petitioners have failed to meet their burden of establishing their entitlement to the additional dollar_figure of commission expense accordingly we hold for respondent on this issue advance commissions petitioner received advance commissions of dollar_figure dollar_figure dollar_figure and dollar_figure for the and tax years respectively respondent determined that these advance commissions were income when received because petitioner had complete dominion and control_over the proceeds there was no fixed date for repayment and petitioner never had to repay his employer for the excess commissions petitioner contends that these amounts received are loans for which petitioner was personally liable and which he did in fact fully repay generally income is taxable when it is received sec_451 when a person receives amounts without an obligation to repay such amounts and without restriction as to the disposition or use of the amounts received such amounts are income to the person 366_us_213 the proceeds of a loan are generally not taxable as income because the benefit of the income is offset by an obligation to repay 384_f2d_748 5th cir 106_tc_184 the determination of whether or not moneys received are the proceeds of a loan or income is to be determined upon consideration of all of the facts 54_tc_905 in the context of insurance agents who receive advances based on future commission income whether or not such advances constitute income depends on whether at the time of the making of the payment the recipient had unfettered use of the funds and whether there was a bona_fide obligation on the part of the agent to make repayment if the funds advanced are merely deposits of which the taxpayers do not have free and unrestricted use they will not be treated as income cf 368_f2d_95 5th cir in many instances repayment is simply made out of future earned commissions where the repayments will be taken only from future commissions earned and the agent would not become personally liable in the event that the future income does not cover the repayment schedule the payments will constitute income to the recipient 26_tc_666 these payments are nothing more than disguised salary 55_tc_85 in the situation where the advances are actually loans when the repayments are offset directly by the future earned commissions then the recipient will have either commission income or cancellation_of_indebtedness_income at the time of such offsets cox v commissioner tcmemo_1996_241 cf warden v commissioner tcmemo_1988_165 the advance insurance sales commissions here were received during the and tax years at the time petitioner's contract with american was terminated petitioner had a debit balance in his advance commissions account of approximately dollar_figure this balance had been paid_by the time of trial in this case petitioner testified that he never defaulted on repayments of the advance commissions so there was never any need for demand to be made although demand was not made under the contract and note had petitioner defaulted american had the right to demand payment under the contract and loan agreement thus petitioner was personally liable on the loans this is the distinguishing feature between this case and other advance commission cases where no personal liability existed in the event of a termination 55_tc_85 moorman v commissioner supra george blood enterprises inc v commissioner tcmemo_1976_102 in beaver v commissioner supra advance commissions were not loans because personal liability did not attach until after the years in question while at the time the advances were made there was no personal liability and the payor treated the advances as salary advances additionally there was an administration fee of percent per month charged against the advance commissions balance although it was not referred to as interest petitioner testified that the parties referred to and treated the fee as interest in light of the facts and circumstances in the record this testimony is logical and is accepted as fact given these facts we find that the advance commissions were loans and need not be included in income where the income was earned as commissions on sales or renewals perhaps in a later year respondent did not determine the amount of income earned when petitioner sold insurance self-employment_tax having decided that petitioner's receipt of the advance commissions constituted loan proceeds and not income it follows that they are not liable for self-employment_tax in the years in question on those amounts received however a deduction of dollar_figure on schedule c has been disallowed due to a lack of substantiation petitioners' nonemployee income is therefore increased by dollar_figure necessitating an increase in the self- employment_tax on that amount sec_1401 respondent concedes that any increase in the self-employment_tax causes a corresponding increase in the deduction for taxes paid on self- employment income sec_164 additions to tax respondent determined that petitioners were negligent or intentionally disregarded the rules or regulations in filing their federal_income_tax return under sec_6653 and their through federal_income_tax returns under sec_6662 petitioners do not deny that they were negligent or intentionally disregarded the rules or regulations but instead insist that there was no deficiency petitioners offered no evidence which would disprove respondent's determination to the extent we have sustained respondent herein to the extent of the deficiencies decided by this opinion the additions to tax and penalties for the tax years will apply decision will be entered under rule
